July 2, 2012 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: ProAssurance Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 22, 2012 Form 8-K dated May 7, 2012 Filed May 7, 2012 File No. 001-16533 Dear Mr. Rosenberg: We are in receipt of your letter dated June 27, 2012.On June 29, 2012, we spoke by telephone with Vanessa Robertson of the SEC Staff and requested an extension for our reply to your letter, and we were granted an extension of ten business days.We will furnish our response within this time frame. If you should have any questions or comments, please do not hesitate to contact me directly at(205) 802-4718 or erand@proassurance.com.Thank you. Sincerely, /s/Edward L. Rand, Jr. Edward L. Rand, Jr. Chief Financial Officer Cc:Vanessa Robertson, Staff Accountant Division of Corporate Finance
